DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/15/2021 has been entered.  Claims 1 and 4-17 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotta (US 4739915 A) in view of ARATA K et al. (WO 2015037299 A1/JP 2015077676 A) and further in view of Kondo et al. (US 5720423 A).
Regarding claims 1, 8, 10, 12-13, Cotta discloses a fastener driving machine (1)  comprising: a piston (12/16 or 42); a cylinder (8) in which the piston moves in a first direction and a second direction opposite to the first direction along a central axis of the cylinder (central axis of 16b); a pressure accumulating container (26) configured to be filled with a gas to provide the cylinder with a driving force to move the piston in the first direction [0060-0061]; a driver blade (16b) coupled to the piston to apply the driving force of the piston to a fastener (500); 
a housing (2/6/60/3) having a body part (6) extending along the central axis of the cylinder (part 6 extends along the central axis) covering at least the cylinder (8) and the pressure accumulating container (26/27), and a handle part (pistol grip region at lid 52 or 5) extending from the body 
a valve (32/34 or 90/80) having a joint (81/84/91/94) connectable to an external gas supply (78/79) when the opening (32 is in housing 2/6) is uncovered by the lid, wherein the valve controls a flow of the gas to the pressure accumulating container, wherein the joint is visible externally when the opening is uncovered by the lid and the joint (81/84/91/94) is disposed between the central axis of the cylinder (8) and the handle part in a side view of the fastener driving machine (3 pistol grip region at lid 52, col. 5, lines 55-67, col. 6, lines 1-67, figs.1-4).
Cotta fails to explicitly disclose a rotary component configured to engage with the driver blade to move the driver blade and the piston in the second direction wherein the piston is configured to move in the first direction repeatedly with re-used gas in the pressure accumulating container even while the joint is disconnected from the external gas supply and the opening is covered by the lid and in the alternative if can be argued that Cotta fails to disclose the body part has an opening that is covered by a removable or hinged lid and the joint is disposed between the central axis of the cylinder and the handle part in a side view of the fastener driving machine -

Kondo et al. also teaches a fastener driving machine (nailer, fig. 1) provided with a cylinder (11), a piston (12) being provided in the cylinder configured to drive a driver blade (15) by the piston to drive a fastener (nail) into a member, a pressure accumulating container (14) configured to be filled with a gas (from 19/30) to provide the cylinder with a driving force to move the piston in a first nail driving direction (col. 6, lines 7-31); the fastener driving machine comprising: a housing (1) provided with a cylinder case part (1b) and a handle part (1a), the cylinder case part housing the cylinder, the handle part being continued to the cylinder case part (fig. 1); and a pressure accumulating container (piston upper chamber 14, (col. 4, 
Kondo et al. states:  “pressurized air stored in the air replenishing tank 19 is supplied to the air chamber 14. Thus, the biasing force of the spring 17 and the position of the circumferential recess 11e relative to the seal ring 13b are determined such that the pressurized air is supplied from the air replenishing tank 19 when the pressure within the air chamber 14 is lower than the predetermined value (col. 6, lines 55-60)… compressed air is replenished from the air replenishing tank 19 when the pressure within the air chamber 14 has been reduced to have a value lower than the predetermined value during the use of the nailer for a long time, so that the air within the air chamber 14 can be compressed to have a constant pressure” (col. 7, lines 63-67)
Given the teachings and suggestion of Cotta to control gas flow with a valve to drive a piston with driver blade, it would have been obvious 
Regarding claims 4-5, Cotta discloses the valve is a relief valve (32) configured to allow the gas to be discharged from the pressure accumulating container, and wherein the relief valve becomes visible externally when the opening is uncovered by the lid (32/34 or 80/90), wherein the lid is fixed to the body part by a screw (82) to cover the opening of the housing (col. 5, lines 55-67, col. 6, lines 1-67, fig. 4).
Regarding claim 6, Cotta discloses the housing comprises a first part (24) and a second part (6), wherein the handle comprises a third part (3) formed on the first part, and a fourth part (60) formed on the second 
Regarding claim 7, Cotta discloses even when the opening of the body part is uncovered by the lid, (1) the first part and the second part are maintained to be coupled together to form the housing and (2) the third part and the fourth part are maintained to be coupled together to form the handle (lid 52 is hingedly connected to 3, fig. 4). ARATA K et al. teaches when the opening of the body part is uncovered by the lid (82), (1) the first part and the second part are maintained to be coupled together to form the housing and (2) the third part and the fourth part are maintained to be coupled together to form the handle (12, last 5 paragraphs, figs. 1 and 20).
Regarding claims 9, 11, and 14, Cotta discloses the handle (3) extends in parallel with a third direction that crosses the first and second directions (fig. 1) and ARATA K et al. teaches having joint attached between a central axis of the cylinder and handle part, handle parallel with piston movement directions with joint on a side of the housing (last 5 paragraphs, figs. 1 and 20) and the handle part (12) extends in parallel with a third direction that crosses the first and second directions, wherein the housing has a first side and a second side divided by a two-dimensional plane, the plane expanding (1) in parallel with the first to third directions and (2) through the central axis of the cylinder, and wherein the joint is disposed on a side of the first side (last 5 paragraphs, figs. 1 and 20).
Regarding claims 15-17, Kondo et al. also teaches the pressure accumulating container (30) is configured to maintain the gas that is reused to move the piston in the first direction repeatedly, wherein the pressure accumulating container is configured to maintain the gas that is reused to move the piston in the first direction repeatedly (col. 6, lines 7-67, col. 7, lines 63-67, col. 8, lines 49-51, figs. 1-8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-17 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731